Citation Nr: 9903275	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-26 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
condition.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran had active service from June 1963 to 
October 1966.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's current chronic low back condition and 
an inservice back injury.  

2.  The veteran's PTSD currently is manifested by symptoms 
such as recurrent nightmares, intrusive thoughts and 
depression, rendering him demonstrably unable to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a chronic low 
back condition.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Low Back Condition

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  However, the Board must initially determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran contends that his current back trouble is related 
to an inservice injury because he has had the same kind of 
pain since the initial injury occurred.  He explained that he 
hurt himself when he was in a tank accident in Vietnam.  He 
also asserts that back injury resulted from a poorly executed 
inservice spinal tap performed when he was acutely ill.  
Service medical records show treatment of back pain on one 
occasion in November 1965.  Following limbering exercises, 
the veteran underwent a two-week hospitalization during which 
he was treated with pelvic traction, muscle relaxants, 
ultrasound and analgesics.  He was discharged after 
resolution of symptoms.  The impression was acute lumbosacral 
myositis.  

Although the veteran alleges VA treatment for back pain 
dating from 1969, records reflect that the first post-service 
treatment for back pain occurred in 1977.  At that time, the 
veteran presented with complaints of pain and soreness 
following lifting boxes.  

More recent evidence includes VA records showing complaints 
of low back pain since 1996.  A July 1997 X-ray report, 
undertaken to rule out degenerative changes in light of the 
complaint of low back pain of many years duration, revealed 
straightening of the lordotic curve of the lumbar spine, 
mostly due to muscle spasm.  Low back pain was diagnosed in a 
February 1998 orthopedic evaluation.  An October 1998 MRI was 
normal.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current chronic low back condition is related to an 
injury in service or otherwise had its origin during the 
veteran's period of active military service.  The only 
medical evidence of record fails to indicate that there is a 
nexus or relationship.  The veteran and his representative 
have argued that his statements regarding continuous back 
pain establish such a relationship but are not considered 
competent evidence.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the veteran has not established that 
a chronic medical condition existed in service or during an 
applicable presumptive period thereafter.  Service medical 
records have failed to demonstrate a chronic condition, and 
private and VA records which show no treatment for many years 
following service certainly do not suggest that a chronic 
condition existed in service.  The veteran's lay statements 
are not competent medical evidence to establish that his 
present back disorder is the same disability for which he was 
treated in service.  Savage, 10 Vet. App. at 495-498. 
Although there was an incident of documented back pain during 
service and the veteran has reported chronicity of 
symptomatology, there is no competent evidence relating the 
present back condition to that symptomatology.  Ibid.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that lay testimony is not competent 
to prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for a chronic low back condition is not well 
grounded and must be denied on that basis.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a chronic low back condition and 
the reasons for which his claim failed.


II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

Service connection was granted for post-traumatic stress 
disorder in an August 1996 rating decision, at which time the 
RO evaluated the veteran's disability as 30 percent 
disabling, relying, in large part, upon a VA biopsycosocial 
examination during which the veteran's PTSD was considered 
productive of major impairment in the areas of work, mood and 
family relations.  Since then the veteran has had continued 
symptomatology despite compliance with a treatment plan.  The 
veteran contends that the current 30 percent evaluation under 
Diagnostic Code 9411 does not accurately reflect the severity 
of his disability.  The Board agrees.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD.  However, since the Board finds that the 
veteran's PTSD warrants a 100 percent evaluation under the 
former criteria, a discussion concerning the application of 
the new criteria would be moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The aforementioned VA biopsycosocial examination dated in May 
1996 revealed that the veteran's PTSD was manifested by 
depression, nightmares, intrusive thoughts and exaggerated 
startle response.  He often relives stressful situations 
related to his service as a tank driver in Vietnam.  He has 
repeatedly relived a near-death drowning experience which 
occurred when his tank got stuck in a muddy river during 
combat.  All of the other people in the tank died and he 
passed out while dragging someone to the river's edge.  The 
veteran reported that he often experienced the memory of the 
hot metal of the tank, the feeling of struggling to reach the 
air and being held underwater.  The veteran explained that he 
feels anxious most of the time and that he does experience 
frequent panic attacks.  He has problems with involuntary 
movement in his sleep and he often sleeps on the floor for 
self-protection.  He experiences poor or restless sleep most 
of the time.  He explained that he has had many jobs over the 
years since service but that he has been unable to maintain 
employment for any meaningful length of time.  The diagnosis 
was PTSD, major depression secondary to PTSD, generalized 
anxiety disorder, and panic disorder.  Current stressors were 
noted as trouble holding a job, anxiety, panic attacks, and 
nightmares.  The veteran's Global Assessment of Functioning 
(GAF) score was 40, which the examiner explained represented 
a major impairment in several areas including work, mood and 
family relations.  

Additional records show that the veteran has had progressive 
difficulty with sleeping, intrusive thoughts and depression 
despite treatment.  The veteran underwent a one week 
psychiatric hospitalization in March 1998 at VA.  He had 
recently experienced an exacerbation of PTSD symptoms 
following a series of stressful events in his life, including 
being turned down for disability benefits and breaking up 
with his long-term girlfriend.  It was reported that she had 
left because she could not tolerate his behavior.  He 
complained of recurrent flashbacks.  While hospitalized, the 
veteran repeatedly woke the other veterans with his 
involuntary screams and movements at night.  He reportedly 
fell out of bed as well.  The veteran appeared very troubled 
by these occurrences.  The pertinent working diagnoses were 
PTSD, abnormal movements of the legs, breaking up with his 
fiancée, denial of disability and exams at school.  The 
current GAF was 40.

At his March 1998 RO hearing, the veteran testified that he 
had not worked for at least the last year and that his most 
recent job was as a cabinet hanger.  He was let go due to 
lack of production.  

As noted above, the RO initially assigned the veteran a 30 
percent evaluation for PTSD pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), which requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms that result in such reduction in initiative, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The Board notes that a 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, 
and/or unemployability. See 38 C.F.R. § 4.132, Diagnostic 
Code 9411;  Johnson v. Brown, 7 Vet. App. 95, 96 (1994);  see 
also 38 C.F.R. § 4.21.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and the Board finds that, resolving all 
reasonable doubt in the veteran's favor, the criteria for 
assignment of a 100 percent schedular evaluation for PTSD is 
warranted under the rating criteria in effect prior to 
November 1996.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996);  Johnson, 7 Vet. App. at 
96; see also Karnas, 1 Vet. App. at 312-313.  Initially, the 
Board notes that both the 1996 and the more recent medical 
evidence of record reveal that the veteran's PTSD has 
rendered him demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996);  Johnson, 7 Vet. App. at 96.  Further, the medical 
evidence indicates that the veteran's PTSD has been and 
continues to be severe, and, has consistently resulted in low 
GAF scores.  Under the Diagnostic Criteria from DSM-IV, these 
scores are appropriate where behavior is manifested by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1996) (emphasis added).  

Overall, the veteran has demonstrated psychoneurotic 
symptomatology that includes aggressive behavior, abnormal 
movement and a preference for isolation in the community.  
His severe sleep problem and anger, and the resulting 
decreased ability to perform even the most basic activities 
of daily functioning on a sustained basis, have been 
demonstrated during his inpatient hospitalization.  This 
behavior is consistent with his GAF scores, the findings on 
mental status examinations and his description of his daily 
coping problems.  The Board finds the evidence of inability 
to obtain or sustain gainful employment to be uncontroverted.  

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's PTSD warrants a 
100 percent evaluation, under the regulations in effect prior 
to November 1996.

Inasmuch as the above decision results in an award of the 
maximum benefit available, analysis of the claim under the 
current rating criteria for PTSD or consideration of the 
provisions providing for assignment of an extra-schedular 
evaluation, is unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 
4.125- 4.130 (1998).



ORDER

Evidence of a well grounded claim having not been submitted, 
service connection for a chronic low back condition is 
denied.

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 5 -


